Citation Nr: 1757816	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Achilles tendinitis, to include as secondary to the left knee patella femoral syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1983 to September 1987 and in the U.S. Army from August 1989 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by a Regional Office (RO) in Montgomery, Alabama, of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C. §§ 5107 (a), 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).

The Veteran testified at the September 2017 Board hearing that his Achilles tendonitis was related to his military service.  Essentially, the Veteran stated that his carrying out his duties and rigorous training during his sixteen years of military service led to his medical condition.  He stated he experienced pain during service and has continued to do so for years after separation.  He stated he did not seek medical treatment during service as he felt he could "push through" these issues.

The Veteran was afforded a VA examination in February 2016 where the diagnosis of bilateral tendonitis was confirmed.  Upon physical examination the VA examiner opined that this condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected knee disabilities.  The VA examiner explained that there was "no physiological basis for the development of Achilles tendonitis due to a knee condition other than if there [was] severe valgus or varus deformity which the [V]eteran does not have.  Achilles tendonitis arises from repetitive strain injuries of the Achilles tendon associated with heavy activity."  However, an opinion on the direct theory of service connection was not provided. 

The Veteran is service-connected for left knee patellofemoral syndrome with patellar spurring and osteoarthritis of the right knee with patellar spurring.

The Board finds this the VA opinion is not adequate as it did not provide an opinion as to whether the Veteran's bilateral Achilles tendonitis was directly related to his military service.  As such, a new VA examination is necessary prior to further appellate review of whether the Veteran's bilateral Achilles tendonitis is related to his military service.  Furthermore, as the Veteran will be afforded a new VA examination for an opinion on direct service connection, the VA examiner should also offer an opinion regarding the Veteran's claim for service connection on a secondary basis. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his diagnosed bilateral Achilles tendonitis.  All tests and studies deemed appropriate by the examiner should be performed. The Veteran's claims file must be made available to the VA examiner, who must state in his/her report that such were reviewed in conjunction with this examination.

The VA examiner should then provide nexus opinions, presented in the context of the medical record, with complete supportive rationales, addressing the following questions:

a. Is it at least as likely as not (i.e., 50 percent probability or greater) that the diagnosed Veteran's bilateral Achilles tendonitis had its/their onset during active military service or is/are otherwise related thereto?

	Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

	If the opinion is that the diagnosed right knee disorder/disorders did not have its/their onset during active military service, then:

b. The opining VA examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed right knee disorder/disorders revealed on examination is/are caused by, or aggravated by, his service-connected left knee patellofemoral syndrome with patellar spurring.

Or:

c. The opining VA examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed right knee disorder/disorders revealed on examination is/are caused by, or aggravated by, his service-connected osteoarthritis of the right knee with patellar spurring.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the disorder (i.e., a baseline) before the onset of the aggravation.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including the February 2016 VA examination and opinion), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

